DETAILED ACTION
This action is pursuant to the claims filed on 06/02/2022. Claims 1-42 are pending. A first action on the merits of claims 1-42 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 12-17, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic (U.S. PGPub No. 2016/0296132).
Regarding claim 1, Bojovic teaches a wearable medical device for monitoring a cardiac condition of a patient (Device of Fig 2a-c), comprising: a substrate having a first side and a second side opposite the first side (Fig 2a-b, front 6 and back 5); at least two ECG electrodes disposed on the first side of the substrate and configured to be in continuous contact with skin of the patient (Fig 2b, electrodes A and B on back surface 5); one or more touch electrodes disposed on the second side of the substrate and configured to be contacted with one or more portions of one or more arms of the patient (Fig 2a, electrodes C, D, G on front surface for contact with fingers); ECG circuitry in communication with the at least two ECG electrodes and the one or more touch electrodes ([0096] disclosing ECG circuitry); a memory in communication with the ECG circuitry ([0096] disclosing memory); and at least one processor in communication with the memory and the ECG circuitry ([0017] disclosing processor within the housing), the at least one processor configured to receive a first set of electrical signals from the at least two ECG electrodes in continuous contact with the skin of the patient ([0017] processor configured to receive bioelectric signals from chest electrodes (i.e., signals received from first and second electrodes define first set of electrical signals)), generate first one or more ECG leads from the received first set of electrical signals (Fig 2a-c and 4g, [0017& 0093]; lead A-B is generated as one of 3 orthogonal leads; electrodes A and B are both the chest electrodes) wherein the first one or more ECG leads are configured to be used to detect abnormal rhythms in the patient (Figs 2a-c and 4g, lead A-B is configured to be used to detect abnormal rhythms; abstract and [0060] describe detection of atrial fibrillation), receive a second set of electrical signals from a predetermined combination of the at least two ECG electrodes disposed on the first side of the substrate and the one or more touch electrodes disposed on the second side of the substrate when the one or more touch electrodes is contacted with one or more portions of one or more arms of the patient ([0017] signals received from chest electrodes and third and fourth electrodes contacted by arms (i.e., signals received from first and third electrodes define second set of electrical signals)), generate second one or more ECG leads from the received second set of electrical signals (Fig 2a-c and 4g, [0017 & 0093]; lead A-C is generated as one of 3 orthogonal leads; electrodes A and C are on the first and second surface of substrate respectively), wherein the second one or more ECG leads are configured to be used in combination with the first one or more ECG leads to detect abnormal rhythms in the patient (Figs 2a-c and 4g, lead A-C is configured to be used to detect abnormal rhythms in combination with at least lead A-B; abstract and [0060] describe detection of atrial fibrillation), and store ECG lead data corresponding the first one or more ECG leads and the second one or more ECG leads in the memory ([0017] and [0084]).
The first embodiment of Bojovic fails to teach wherein the medical device for monitoring a cardiac condition is a wearable medical device such that at least two ECG electrodes are configured to be in continuous contact with skin of the patient for an extended period of time.
However, an alternate embodiment of Bojovic discloses the use of a self-adhesive patch such that the device may be placed on the user’s chest and remain on the same place on the user’s chest ([0073]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Bojovic in view of the alternative embodiment to incorporate the self-adhesive patch such that the at least two ECG electrodes may be in continuous contact with a user’s chest for an extended period of time. Doing so would be obvious to one of ordinary skill in the art so that the chest electrodes advantageously remain on the same place of the chest to yield repeatable results (Bojovic [0073]).
Regarding claim 2, Bojovic further teaches wherein the one or more touch electrodes comprises a single touch electrode that is configured to be contacted with a finger of the right or left arm of the patient (See Fig 2A).
Regarding claim 3, Bojovic further teaches wherein the one or more touch electrodes comprises two touch electrodes that are configured to be contacted with a left finger of the left arm of the patient and a right finger of the right arm of the patient respectively (See Fig 2A).
Regarding claims 4-5, Bojovic further teaches wherein the first one or more ECG leads are each separated by at least 15° from a corresponding second one or more ECG leads in a vector cardiogram representation of the first one or more ECG leads and the second one or more ECG leads ([0017 & 0037] disclosing measured leads as being orthogonal (90 degrees)); the first one or more ECG leads are each separated by at least 15° from a corresponding second one or more ECG leads comprises the first one or more ECG leads being each separated by between around at least one of: 15° to around 90° from the corresponding second one or more ECG leads, 15° to around 135° from the corresponding second one or more ECG leads, and 15° to around 165° from the corresponding second one or more ECG leads ([0017 & 0037] disclosing measured leads as being orthogonal (90 degrees)).
Regarding claim 8, Bojovic further teaches wherein the second one or more ECG leads provides different ECG signal characteristics relative to the first one or more ECG leads ([0017 & 0093] first and second ECG leads necessarily provide different ECG signal characteristics).
Regarding claim 12, Bojovic further teaches wherein: the at least two ECG electrodes are located on a left side of the patient's chest (Fig 2d, device located on left side of chest); and the one or more touch electrodes is configured to be contacted by a portion of either the right arm or the left arm of the patient (See Figs 2a-d).
Regarding claim 13, Bojovic further teaches wherein: the at least two ECG electrodes are located on a left side of the patient's chest (Fig 2d, device located on anterior chest); and the one or more touch electrodes is configured to be contacted by a portion of either the right arm or the left arm of the patient (See Figs 2a-d).
Regarding claim 14, Bojovic further teaches wherein: the at least two ECG electrodes are located on one or more of a left mid-clavicular region, a left mid-axillary region, a right mid-clavicular region, and a right mid-axillary region of the patient (Fig 2d, device located on right mid-clavicular region and configured to be located anywhere on the chest); and the one or more touch electrodes is configured to be contacted by a portion of either the right arm or the left arm of the patient (See Figs 2a-d).
Regarding claims 15, Bojovic further teaches wherein: at least one of the at least two ECG electrodes is located within a left lower thoracic quadrant of the patient (Fig 2a-2d, device is capable of being located within a left lower thoracic quadrant). Bojovic further discloses wherein an ECG lead A-D appears to be within 15° of the standard Lead II in accordance with a standard 12 lead ECG system (Fig 4G, lead A-D appears to be at a 45 degree angle which is within 15° the standard 60° angle of Lead II).  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide a first ECG lead of the second one or more ECG leads being within 15° of the standard Lead II, since applicant has not disclosed that a first ECG lead of the second one or more ECG leads being within 15° of the standard lead II solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the 3-lead system disclosed in Bojovic that acquires an accurate ECG recording. 
Regarding claims 16, Bojovic further teaches wherein: at least one of the at least two ECG electrodes is configured to be located within a left lower thoracic quadrant of the patient (Fig 2a-2d, device is capable of being located within a left lower thoracic quadrant) wherein a first ECG lead of the second one or more ECG leads is within 15° of a standard Lead I in accordance with a standard 12 lead ECG system (Fig 4G, lead A-C is within 15° of the standard lead I of the 12 lead ECG system).
Regarding claims 17, Bojovic further teaches an adhesive layer coupled to at least one of the first side of the substrate and the at least two ECG electrodes and adapted to secure the wearable medical device to the skin of the patient ([0073 & 0100] adhesive is coupled to the first side of the substrate and the ECG electrodes to ensure contact of electrodes with chest and accurate placement on chest).
Regarding claim 19, Bojovic further teaches communications circuitry for receiving instructions from a remote server, and for transmitting the ECG lead data to the remote server (Fig 1b and [0085], two-way communication between virtual diagnostic center 4 and device 2; receiving instructions interpreted as device 2 receiving information and instructions from diagnostic center 4 to communicate information to the subject).
Regarding claim 22, Bojovic teaches a wearable medical device (Device of Figs 2a-c), comprising: a plurality of ECG electrodes disposed in spaced apart positions about a torso of a patient and configured to be in continuous contact with skin of the patient (Fig 2b and 2d, electrodes A and B on back surface 5); one or more touch electrodes configured to be contacted with one or more portions of one or more arms of the patient (Fig 2a electrodes C, D, G); ECG circuitry in communication with the plurality of ECG electrodes and the one or more touch electrodes ([0096] disclosing ECG circuitry); a memory in communication with the ECG circuitry ([0096] disclosing memory); and at least one processor in communication with the memory and the ECG circuitry ([0017] disclosing processor within the housing), the at least one processor configured to receive a first set of electrical signals from the plurality of ECG electrodes ([0017] processor configured to receive bioelectric signals from chest electrodes A and B (i.e., signals received from first and second electrodes define first set of electrical signals)), generate first one or more ECG leads from the received first set of electrical signals (Fig 2a-c and 4g, [0017& 0093]; lead A-B is generated as one of 3 orthogonal leads; electrodes A and B are both the chest electrodes) wherein the first one or more ECG leads are configured to be used to detect abnormal rhythms in the patient (Figs 2a-c and 4g, lead A-B is configured to be used to detect abnormal rhythms; abstract and [0060] describe detection of atrial fibrillation), receive a second set of electrical signals from a predetermined combination of the plurality of ECG electrodes and the one or more touch electrodes when the one or more touch electrodes is contacted with one or more portions of one or more arms of the patient ([0017] signals received from chest electrodes and third and fourth electrodes contacted by arms (i.e., signals received from first and third electrodes (A and C) define second set of electrical signals)), generate second one or more ECG leads from the received second set of electrical signals (Fig 2a-c and 4g, [0017 & 0093]; lead A-C is generated as one of 3 orthogonal leads; electrodes A and C are on the first and second surface of substrate respectively), wherein the second one or more ECG leads are configured to be used in combination with the first one or more ECG leads to detect abnormal rhythms in the patient (Figs 2a-c and 4g, lead A-C is configured to be used to detect abnormal rhythms in combination with at least lead A-B; abstract and [0060] describe detection of atrial fibrillation) and store ECG lead data corresponding the first one or more ECG leads and the second one or more ECG leads in the memory ([0017] and [0084]).
The first embodiment of Bojovic fails to teach wherein the medical device for monitoring a cardiac condition is a wearable medical device such that at least two ECG electrodes are configured to be in continuous contact with skin of the patient for an extended period of time.
However, an alternate embodiment of Bojovic discloses the use of a self-adhesive patch such that the device may be placed on the user’s chest and remain on the same place on the user’s chest ([0073]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Bojovic in view of the alternative embodiment to incorporate the self-adhesive patch such that the at least two ECG electrodes may be in continuous contact with a user’s chest for an extended period of time. Doing so would be obvious to one of ordinary skill in the art so that the chest electrodes advantageously remain on the same place of the chest to yield repeatable results (Bojovic [0073]).
Regarding claim 23, Bojovic further teaches wherein the one or more touch electrodes comprises a single touch electrode that is configured to be contacted with a finger of the right or left arm of the patient (See Fig 2A).
Regarding claim 24, Bojovic further teaches wherein the first one or more ECG leads are each separated by at least 15° from a corresponding second one or more ECG leads in a vector cardiogram representation of the first one or more ECG leads and the second one or more ECG leads ([0017 & 0037] disclosing measured leads as being orthogonal (90 degrees)).
Claims 6-7 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic in view of Watanabe (U.S. PGPub No. 2017/0258349).
Regarding claims 6 and 25 the Bojovic combination teaches the device of claims 1 and 22 respectively as stated above.
Bojovic fails to teach an output device configured to output a notification to the patient to cause the one or more portions of one or more arms of the patient to contact the one or more touch electrodes.
In related prior art, Watanabe teaches a similar wearable medical device for monitoring a cardiac condition (Figs 1 and 5) wherein an output device configured to output a notification to the patient to cause the one or more portions of one or more arms of the patient to contact the one or more touch electrodes ([0151-0152] disclosing a vibrating unit to notify a user to begin a measurement and a speech instructing the user to place hand on the electrode). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Watanabe to incorporate a vibrating unit configured to notify a user to contact the touch electrodes with a portion of their arms to arrive at the device of claims 6 and 25. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of a notification system configured to relay information to a user as doing so is well known in the art ([0151-0152]).
Regarding claims 7 and 26 the Bojovic combination teaches the device of claims 1 and 22 respectively as stated above.
Bojovic fails to teach an output device, wherein: the at least one processor is configured to detect when a first electrode of the one or more touch electrodes is contacted with one or more portions of one or more arms of the patient, and cause, responsive to detection, the output device to output a message to the patient.
Watanabe teaches a similar wearable medical device for monitoring a cardiac condition (Figs 1 and 5) comprising an output device, wherein: the at least one processor is configured to detect when a first electrode of the one or more touch electrodes is contacted with one or more portions of one or more arms of the patient (Fig 2 notification unit 160), and cause, responsive to detection, the output device to output a message to the patient ([0157] disclosing a unit for outputting a message indicating an end of a measurement (i.e., after a touch electrode is contacted)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Watanabe to incorporate a vibrating unit configured to notify a user to contact the touch electrodes with a portion of their arms to arrive at the device of claims 7 and 26. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of a notification system configured to relay information to a user as doing so is well known in the art ([0151-0157]).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic in view of Chefles (U.S. PGPub No. 2014/0058280) and Felix (U.S. PGPub No. 2015/0087921).
Regarding claims 9-10, the Bojovic combination teaches the device of claim 1 as stated above. Bojovic further teaches the acquisition of 3 orthogonal leads with different relative positioning based on ECG electrodes and touch electrodes (Fig 2a-d and 4e-g and [0017 & 0093]).
Bojovic fails to explicitly teach wherein the second one or more ECG leads provides better P-wave characteristics relative to the first one or more ECG leads; wherein the better P-wave characteristics comprises greater P-wave signal amplitudes in the second one or more ECG leads relative to the first one or more ECG leads.
In related prior art, Chefles teaches a similar cardiac monitoring device ([0001] and device 1 of Fig 3) and further teaches that the positioning of ECG leads changes the magnitude of P-wave, QRS complex, and T-wave of an ECG signal ([0015]).
In related prior art, Felix teaches a similar cardiac monitoring device (Fig 1 monitor 12) and further teaches that ECG electrodes located closer to the sternal midline are better adapted to record and sense p-wave signals relative to other locations ([0033]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of, Chefles and Felix to incorporate the ECG leads such that the second one or more ECG leads provides a better p-wave amplitudes relative to the first one or more ECG leads to arrive at the device of claims 9-10. Doing so would have been a simple matter of engineering design choice as it is well known in the art that the placement of ECG electrode leads necessarily dictates that certain leads provide better ECG characteristics (e.g. p-wave amplitude) relative to other ECG leads (Chefles [0015]; Felix [0033]).
Regarding claims 11, the Bojovic combination teaches the device of claims 1 as stated above. Bojovic further teaches the acquisition of 3 orthogonal leads with different relative positioning based on ECG electrodes and touch electrodes (Fig 2a-d and 4e-g and [0017 & 0093]).
Bojovic fails to explicitly teach wherein the second one or more ECG leads provides one or more of better R-wave characteristics, lower signal artifacts, and better heart rate detection characteristics relative to the first one or more ECG leads.
In related prior art, Chefles teaches a similar cardiac monitoring device ([0001] and device 1 of Fig 3) and further teaches that the positioning of ECG leads changes the magnitude of P-wave, QRS complex, and T-wave of an ECG signal ([0015]).
In related prior art, Felix teaches a similar cardiac monitoring device (Fig 1 monitor 12) and further teaches that a lower pole ECG electrode placed closer to the xiphoid process facilitates superior recordation of the QRS complex ([0033]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Chefles and Felix to incorporate the ECG leads such that the second one or more ECG leads provides a better R-wave amplitudes relative to the first one or more ECG leads to arrive at the device of claims 11. Doing so would have been a simple matter of engineering design choice as it is well known in the art that the placement of ECG electrode leads necessarily dictates that certain leads provide better ECG characteristics (e.g. R-wave amplitude of the QRS complex) relative to other ECG leads (Chefles [0015]; Felix [0033]).
Claims 18, 27-30, 33, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic (U.S. PGPub No. 2016/0296132) in view of Sullivan (U.S. PGPub No. 2016/0135706).
Regarding claim 18, Bojovic teaches the device of claim 1 as stated above.
In related prior art, Sullivan teaches a similar medical device for monitoring a cardiac condition of a patient that is wearable (Fig 2, wearable medical device 100; [0229] disclosing variety of cardiac conditions that can be monitored) wherein an acoustic transducer in communication with the at least one processor and configured to detect one or more vibrations of the patient ([0467] acoustic sensor located near a subject’s heart detects sound of heart beats and lungs (i.e. vibrations)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Sullivan to incorporate an acoustic transducer to arrive at the device of claim 18. Doing so would be obvious to one of ordinary skill in the art to advantageously provide the medical device with the ability to measure and identify abnormal heart sounds within a patient ([0241]).
Regarding claim 27, Bojovic teaches A medical device for monitoring a cardiac condition of a patient (Device of Figs 2a-c), comprising; a plurality of ECG electrodes disposed on the inner side of the garment and configured to be in continuous contact with skin of the patient (Fig 2b and 2d, electrodes A and B on back surface 5); one or more touch electrodes disposed on the outer side of the garment and configured to be contacted with a portion of an arm of the patient (Fig 2a electrodes C, D, G); ECG circuitry in communication with the plurality of ECG electrodes and one or more touch electrodes ([0096] disclosing ECG circuitry); a memory in communication with the ECG circuitry ([0096] disclosing memory); and at least one processor in communication with the memory and the ECG circuitry ([0017] disclosing processor within the housing), the at least one processor configured to receive a first set of electrical signals from the plurality of ECG electrodes ([0017] processor configured to receive bioelectric signals from chest electrodes A and B (i.e., signals received from first and second electrodes define first set of electrical signals)), generate first one or more ECG leads from the received first set of electrical signals (Fig 2a-c and 4g, [0017& 0093]; lead A-B is generated as one of 3 orthogonal leads; electrodes A and B are both the chest electrodes), wherein the first one or more ECG leads are configured to be used to detect abnormal rhythms in the patient (Figs 2a-c and 4g, lead A-B is configured to be used to detect abnormal rhythms; abstract and [0060] describe detection of atrial fibrillation), detect an abnormal rhythm in the patient based on the first one or more ECG leads ([0035] discloses detecting atrial fibrillation), receive a second set of electrical signals from a predetermined combination of the plurality of ECG electrodes and the one or more touch electrodes when the one or more touch electrodes is contacted with one or more portions of one or more arms of the patient ([0017] signals received from chest electrodes and third and fourth electrodes contacted by arms (i.e., signals received from first and third electrodes (A and C) define second set of electrical signals)), generate second one or more ECG leads from the received second set of electrical signals (Fig 2a-c and 4g, [0017 & 0093]; lead A-C is generated as one of 3 orthogonal leads; electrodes A and C are on the first and second surface of substrate respectively); wherein the second one or more ECG leads are configured to be used in combination with the first one or more ECG leads to detect abnormal rhythms in the patient (Figs 2a-c and 4g, lead A-C is configured to be used to detect abnormal rhythms in combination with at least lead A-B; abstract and [0035, 0060] describe detection of atrial fibrillation).
The first embodiment of Bojovic fails to teach a wearable garment worn about the torso of the patient, the garment having an inner side and an outer side opposite the inner side, the ECG electrodes configured for continuous contact for an extended period of time; and a processor configured to confirm whether the detected abnormal rhythm in the patient comprises an arrhythmia condition in the patient based at least in part on the second one or more ECG leads.
However, an alternate embodiment of Bojovic discloses the use of a self-adhesive patch such that the device may be placed on the user’s chest and remain on the same place on the user’s chest ([0073]).
In related prior art, Sullivan teaches a similar medical device for monitoring a cardiac condition of a patient that is wearable (Fig 2, wearable medical device 100; [0229] disclosing variety of cardiac conditions that can be monitored); a garment worn about the torso of the patient (Fig 2, harness 110 with shoulder straps and belt), the garment having an inner side and an outer side opposite the inner side (harness 110 has inner and outer sides, with ECG electrodes 112 on inner side); a similar processor configured to detect an abnormal rhythm in the patient based on the first one or more ECG leads ([0230] system capable of detecting abnormal rhythms based on generated ECG leads) and confirm whether the detected abnormal rhythm in the patient comprises an arrhythmia condition in the patient based at least in part on the second one or more ECG leads ([0260] discloses processor capable of confirming a cardiac arrhythmia). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Sullivan to incorporate the garment and processor integrated with the medical device of Bojovic such that the medical device comprises a worn garment and a processor configured to confirm an abnormal heart rhythm to arrive at the device of claim 27. The integration of cardiac monitoring devices into wearables, such as a garment, is well known in the art to yield the expected result of advantages of increased portability, increased ability for prolonged and repeated data recording, and easier usability for patients (Bojovic [0073]). Providing a processor capable of detecting and confirming an abnormal rhythm would be obvious to one of ordinary skill in the art to yield the advantage of alerting a patient and/or physician of a serious cardiac condition to provide treatment as necessary as soon as possible ([0260]).
Regarding claim 28, Bojovic further teaches wherein the one or more touch electrodes comprises a single touch electrode that is configured to be contacted with a finger of the right or left arm of the patient (See Fig 2A).
Regarding claim 29, Bojovic further teaches wherein the one or more touch electrodes comprises two touch electrodes that are configured to be contacted with a left finger of the left arm of the patient and a right finger of the right arm of the patient respectively (See Fig 2A). Regarding claim 30, Bojovic further teaches wherein the first one or more ECG leads are each separated by at least 15° from a corresponding second one or more ECG leads in a vector cardiogram representation of the first one or more ECG leads and the second one or more ECG leads ([0017 & 0037] disclosing measured leads as being orthogonal (90 degrees)).
Regarding claim 33, Bojovic further teaches wherein the second one or more ECG leads provides different ECG signal characteristics relative to the first one or more ECG leads ([0017 & 0093] first and second ECG leads necessarily provide different ECG signal characterstics).
Regarding claims 38-39, in view of the combination of claim 27 as stated above, Sullivan further teaches wherein the at least one processor is further configured to, after confirming the detected abnormal rhythm in the patient comprises the arrhythmia condition, activate delivery of a therapy to the patient ([0260] control unit delivers a shock to patient after detection of cardiac arrhythmia); further comprising at least two therapy electrodes electrically coupled to at least one defibrillator component (Fig 2 therapy electrodes 114a-b and connection pod 130; [0259]), wherein delivery of the therapy comprises delivery of a defibrillation shock ([0259]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Sullivan to incorporate the garment, control unit, and therapy electrodes integrated with the medical device of Bojovic such that the device is configured to deliver defibrillation shock via the therapy electrodes after detection of the abnormal rhythm.The integration of cardiac monitoring devices into wearables, such as a garment, is well known in the art to yield the expected result of advantages of increased portability, increased ability for prolonged and repeated data recording, and easier usability for patients. Providing a processor and therapy electrodes capable of detecting an abnormal rhythm and delivering a defibrillation shock would be obvious to one of ordinary skill in the art to yield the advantage of alerting a patient of a serious cardiac condition and provide treatment as necessary as soon as possible ([0260]).
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic in view of Rood (U.S. Patent No. 8,428,682).
Regarding claim 20, the Bojovic combination teaches the device of claim 1 as stated above.
Bojovic fails to teach wherein the one or more touch electrodes comprises one or more projecting members adapted to at least partially penetrate an epidermis of a respective finger of the patient.
In related prior art, Rood teaches a similar electrode comprising one or more projecting members (Fig 4 penetrator features 30) adapted to at least partially penetrate an epidermis of a respective finger of the patient to yield the advantage of being able to acquire signals from the epidermis (Col 5 lns 7-20). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Rood to incorporate one or more projecting members on the touch electrodes such that the touch electrodes penetrate an epidermis to arrive at the device of claim 20. Doing so would be obvious to one of ordinary skill in the art as it is well-known that acquiring signals form an epidermis advantageously yields a higher signal quality (Col 5 lns 7-20).
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic in view of Inciardi (U.S. PGPub No. 2014/0073979).
Regarding claim 21, the Bojovic combination teaches the device of claim 21 as stated above. 
Bojovic fails to teach a vibrating element to promote contact between the one or more touch electrodes and an epidermis of a respective finger of the patient.
In related prior art, Inciardi teaches a similar cardiac monitoring device comprising a touch electrode (Fig 3 device 100 with electrodes 400/400’) comprising a vibrating element to promote contact between the one or more touch electrodes and an epidermis of a respective finger of the patient ([0071] discloses the use of vibration while user touches electrodes 400/400’; examiner interprets this disclosure to meet the functional limitation of the claim that a vibration promotes contact between the touch electrode and the user’s epidermis). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Inciardi to incorporate a vibrating element within the device such that contact between an epidermis of a finger and the touch electrodes is promoted to arrive at the device of claim 21. Doing so would be obvious to one of ordinary skill in the art to yield the predictable advantage of providing the medical device with tactile feedback to take advantage of the user’s sense of touch ([0071]).
Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic in view of Sullivan, and in further view of Chefles (U.S. PGPub No. 2014/0058280) and Felix (U.S. PGPub No. 2015/0087921).
Regarding claims 34-35, the Bojovic/Sullivan combination teaches the device claim 27 as stated above. Bojovic further teaches the acquisition of 3 orthogonal leads with different relative positioning based on ECG electrodes and touch electrodes (Fig 2a-d and 4e-g and [0017 & 0093]).
Bojovic fails to explicitly teach wherein the second one or more ECG leads provides better P-wave characteristics relative to the first one or more ECG leads; wherein the better P-wave characteristics comprises greater P-wave signal amplitudes in the second one or more ECG leads relative to the first one or more ECG leads.
In related prior art, Chefles teaches a similar cardiac monitoring device ([0001] and device 1 of Fig 3) and further teaches that the positioning of ECG leads changes the magnitude of P-wave, QRS complex, and T-wave of an ECG signal ([0015]).
In related prior art, Felix teaches a similar cardiac monitoring device (Fig 1 monitor 12) and further teaches that ECG electrodes located closer to the sternal midline are better adapted to record and sense p-wave signals relative to other locations ([0033]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Sullivan, Chefles, and Felix to incorporate the ECG leads such that the second one or more ECG leads provides a better p-wave amplitudes relative to the first one or more ECG leads to arrive at the device of claims 34-35. Doing so would have been a simple matter of engineering design choice as it is well known in the art that the placement of ECG electrode leads necessarily dictates that certain leads provide better ECG characteristics (e.g. p-wave amplitude) relative to other ECG leads (Chefles [0015]; Felix [0033]).
Regarding claim 36, the Bojovic/Sullivan combination teaches the device of claim 27 as stated above. Bojovic further teaches the acquisition of 3 orthogonal leads with different relative positioning based on ECG electrodes and touch electrodes (Fig 2a-d and 4e-g and [0017 & 0093]).
Bojovic fails to explicitly teach wherein the second one or more ECG leads provides one or more of better R-wave characteristics, lower signal artifacts, and better heart rate detection characteristics relative to the first one or more ECG leads.
In related prior art, Chefles teaches a similar cardiac monitoring device ([0001] and device 1 of Fig 3) and further teaches that the positioning of ECG leads changes the magnitude of P-wave, QRS complex, and T-wave of an ECG signal ([0015]).
In related prior art, Felix teaches a similar cardiac monitoring device (Fig 1 monitor 12) and further teaches that a lower pole ECG electrode placed closer to the xiphoid process facilitates superior recordation of the QRS complex ([0033]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Sullivan, Chefles, and Felix to incorporate the ECG leads such that the second one or more ECG leads provides a better R-wave amplitudes relative to the first one or more ECG leads to arrive at the device of claims 36. Doing so would have been a simple matter of engineering design choice as it is well known in the art that the placement of ECG electrode leads necessarily dictates that certain leads provide better ECG characteristics (e.g. R-wave amplitude of the QRS complex) relative to other ECG leads (Chefles [0015]; Felix [0033]).
Claim 31-32 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic in view of Sullivan as applied to claim 27, and in further view of Watanabe (U.S. PGPub No. 2017/0258349).
Regarding claim 31 the Bojovic/Sullivan combination teaches the device of claims 27 as stated above.
Bojovic fails to teach an output device configured to output a notification to the patient to cause the one or more portions of one or more arms of the patient to contact the one or more touch electrodes.
In related prior art, Watanabe teaches a similar wearable medical device for monitoring a cardiac condition (Figs 1 and 5) wherein an output device configured to output a notification to the patient to cause the one or more portions of one or more arms of the patient to contact the one or more touch electrodes ([0151-0152] disclosing a vibrating unit to notify a user to begin a measurement and a speech instructing the user to place hand on the electrode). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Sullivan and Watanabe to incorporate a vibrating unit configured to notify a user to contact the touch electrodes with a portion of their arms to arrive at the device of claim 31. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of a notification system configured to relay information to a user as doing so is well known in the art ([0151-0152]).
Regarding claim 32 the Bojovic/Sullivan combination teaches the device of claim 27 respectively as stated above.
Bojovic fails to teach an output device, wherein: the at least one processor is configured to detect when a first electrode of the one or more touch electrodes is contacted with one or more portions of one or more arms of the patient, and cause, responsive to detection, the output device to output a message to the patient.
Watanabe teaches a similar wearable medical device for monitoring a cardiac condition (Figs 1 and 5) comprising an output device, wherein: the at least one processor is configured to detect when a first electrode of the one or more touch electrodes is contacted with one or more portions of one or more arms of the patient (Fig 2 notification unit 160), and cause, responsive to detection, the output device to output a message to the patient ([0157] disclosing a unit for outputting a message indicating an end of a measurement (i.e., after a touch electrode is contacted)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Sullivan and Watanabe to incorporate a vibrating unit configured to notify a user to contact the touch electrodes with a portion of their arms to arrive at the device of claim 32. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of a notification system configured to relay information to a user as doing so is well known in the art ([0151-0157]).
Regarding claim 37, the Bojovic/Sullivan combination teaches the device of claim 27 as stated above.
Bojovic fails to teach a user interface.
Watanabe teaches a user interface wherein at least a first touch electrode of the one or more touch electrodes is disposed on a housing of the user interface (Fig 5 user interface interpreted as screen displaying information on housing where electrode 21 is disposed). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Bojovic in view of Sullivan and Watanabe to incorporate a user interface on the housing where the touch electrodes are also disposed to arrive at the device of claim 37. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the user with an interface to relay information to the user.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic (U.S. PGPub No. 2016/0296132) as applied to claim 1, in view of Shennib (U.S. PGPub No. 2006/0224072).
Regarding claim 40, the Bojovic combination teaches the device of claim 1 as stated above. As stated in the rejection of claim 1, Bojovic teaches the use of a self-adhesive patch such that the device may be placed on the user’s chest and remain on the same place on the user’s chest ([0073]).
Bojovic fails to explicitly teach wherein the at least two ECG electrodes are configured to be in continuous contact with the skin of the patient for 10 days to 30 days.
In related prior art, Shennib teaches a similar ECG self-adhesive patch wherein the patch comprises an adhesive that is capable of continuous wear for 10 days to 30 days ([0019, 0036]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified adhesive of Bojovic in view of Shennib to incorporate the adhesive compositions of Shennib such that the at least two ECG electrodes are configured for continuous contact for 10 days to 30 days to arrive at the device of claim 40. Doing so would have been obvious to one of ordinary skill in the art to provide the advantageous functionality for long-term continuous monitoring as it is well-known that long term monitoring ideally lasts 14 to 30 days ([0010, 0019]).
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic (U.S. PGPub No. 2016/0296132) as applied to claim 1, in view of Kaib (U.S. PGPub No. 2011/0288605).
Regarding claim 41, Bojovic teaches the device of claim 1 as stated above. Bojovic further teaches wherein the first one or more ECG leads are used to detect abnormal rhythms (Figs 2a-c and 4g, lead A-B is configured to be used to detect abnormal rhythms in combination with other leads; abstract and [0060] describe detection of atrial fibrillation); and the second one or more ECG leads are used to detect abnormal rhythms such as an arrhythmia (Figs 2a-c and 4g, lead A-C is configured to be used in combination with lead A-B and other leads to detect abnormal rhythms; abstract and [0060] describe detection of atrial fibrillation).
Bojovic fails to explicitly teach the second one or more ECG leads are used to confirm that the one or more abnormal rhythms include an arrhythmia condition in the patient.
However, in related prior art Kaib teaches a similar wearable medical device wherein a similar first one or more ECG leads are used to detect abnormal rhythms (Fig 7, steps 710-720) and a similar the second one or more ECG leads are used to confirm that the one or more abnormal rhythms include an arrhythmia condition in the patient (Fig 7 steps 740-770 and [0108-0109]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Kaib to incorporate the step of confirming the original detected abnormal rhythm by utilizing at least the second one or more ECG leads to confirm a detected arrhythmia to arrive at the device of claim 41. Doing so would advantageously provide the device with the ability to have a higher or lower confidence level of the detected abnormal rhythm depending on if the detected abnormal rhythm is able to be confirmed to be an arrhythmia condition by the second one or more leads ([0109]).
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojovic (U.S. PGPub No. 2016/0296132) as applied to claim 1, in view of Barr (U.S. PGPub No. 2006/0229521)
Regarding claim 42, Bojovic teaches the device of claim 1 as stated above.
Bojovic fails to teach wherein the second one or more ECG leads are generated after the patient reports one or more symptoms.
In related prior art, Barr teaches a similar wearable medical device wherein the device comprises a report button (Figs 1-3, annotate button 120) such that during the recording period first one or more ECG leads and second one or more ECG leads are continuously generated before and after the patient reports a symptom ([0048] Fig 6 showing plurality of leads 124). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bojovic in view of Barr to incorporate the report button such that a patient can report one or more symptoms during a recording period without interfering with the generation of the second one ore more ECG leads to arrive at the device of claim 42. Doing so would advantageously provide the user with the ability to report symptoms experienced with the real-time ECG signals for a physician to review in closer detail ([0048]).
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
In the instant case, the applicant as amended the limitations “wherein the first one or more ECG leads are configured to be used to detect abnormal rhythms in the patient … wherein the second one or more ECG leads are configured to be used in combination with the first one or more ECG leads to detect abnormal rhythms in the patient” into independent claims 1, 22, and 27 respectively. The Bojovic reference teaches a plurality of leads disclosed in Fig 4g which are used to detect abnormal rhythms and arrythmias in the patient as disclosed in at least paragraphs [0035 and 0600]. The first one or more ECG leads (interpreted as lead A-B) is configured to be used to detect abnormal rhythms as claimed and the second one or more ECG leads (interpreted as lead A-C) is configured to be used in combination with the first one or more ECG leads to detect the abnormal rhythms. As such, these amendments and corresponding arguments are unpersuasive. 
Arguments regarding all dependent claims are equally unpersuasive for the reasons stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794